DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a FIRST, NON-FINAL OFFICE ACTION for Application #17/231,254, filed on 04/15/2021.  This application claims priority to Japanese Application JP 2020-074051, filed on 04/17/2020.   
Claims 1-20 are pending and have been examined.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, in the instant case, independent claim 8 is directed towards a method.  A method, or process, is a statutory category for patentability.  Claim 1 is directed to an apparatus.  The apparatus includes a controller comprising at least one processor,   and is therefore interpreted as an apparatus.  An apparatus is a statutory category for patentability.  Claim 15 is directed to a non-transitory storage medium.  Therefore the medium is interpreted as an article of manufacture.  An article of manufacture is a statutory category for patentability.  Further, the claims is in conformity with the Kappos Memorandum of 2010 regarding medium claims, as it includes the phrase “non-transitory.”    
Per Step 2A, Prong 1 of the analysis, the examiner now identifies if the claims are directed to one or more abstract ideas.  The claims are directed to “informing a user who is lent a vehicle of information indicating a plurality of manners provisions about use of the vehicle, acquiring picked-up image of the vehicle about the plurality of manners provisions at time of returning the vehicle, and calculating an evaluation value for obedience of the plurality of manners provisions, based on the picked-up image.”  The claimed concept is considered to be directed to a mental process, as a human operator with access to the “acquired” image data could inform a user through various communication means such as in person prior to a ride share or rental of the manners, analyze the image, and make a determination and calculate an evaluation value.  Therefore, the claims are determined to be directed to an abstract idea. 
Per Step 2A, Prong 2 of the analysis, the examiner now determines if the abstract idea is integrated into a practical application.  The claims include the recitation of “at least one processor,” “a computer,” and “a network.”  However, these components are recited at a high level of generality and considered generic recitations of technical elements.  But, the recitation is not of a particular machine or transformation but to an all-purpose computer performing generic functions (see MPEP 2106.05 (b) and (c)).  Therefore, the presence and use of these components does not integrate the claims into a practical application.   The claimed invention also includes in claim 15 the ”transmitting the picked-up image of the vehicle to a network.”  This step is considered “receiving and/or transmission of data over a network,” listed in the MPEP 2106.05 (d) (II) as an example of conventional computer functioning (see II. i. at “receiving and/or transmitting data over a network” including sending messages over a network citing buySAFE v Google and “computer sends and receives messages over a network, citing DDR Holdings). Therefore, these additional elements do not integrate the abstract idea into a practical application.         
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  The claims include the recitation of “at least one processor,” “a computer,” and “a network.”  However, these components are recited at a high level of generality and considered generic recitations of technical elements.  But, the recitation is not of a particular machine or transformation but to an all-purpose computer performing generic functions (see MPEP 2106.05 (b) and (c)).  Therefore, the presence and use of these components is not considered significantly more than the abstract idea itself.  The claimed invention also includes in claim 15 the ”transmitting the picked-up image of the vehicle to a network.”  This step is considered “receiving and/or transmission of data over a network,” listed in the MPEP 2106.05 (d) (II) as an example of conventional computer functioning (see II. i. at “receiving and/or transmitting data over a network” including sending messages over a network citing buySAFE v Google and “computer sends and receives messages over a network, citing DDR Holdings). Therefore, the transmitting step is not considered significantly more.           
When considered as an ordered combination, the examiner sees only steps that describe the logical steps to implement the abstract idea, namely to inform the user of manners provisions, receive the image data, analyze and make a judgment regarding the image data, and calculate an evaluation value based on the analysis.  So, the consideration of the ordered combination do not change the status of the claims as "not having significantly more than the abstract idea itself."
When considering the dependent claims, claim 2 is considered part of the abstract idea, as generating an incentive based on the evaluation value is a mental step in which the incentive would be calculated and identified based on the value.  Claims 3 and 4 are considered  insignificant extra-solution activity, as the type of incentive or manners provision does not change the analysis regarding the nature of the invention as a mental process (see MPEP 2106.05 (g)).  Claims 5 and 6 are also considered part of the abstract idea, as the determination of a penalty would be performed as a calculation using the value, and the comparison to a threshold to determine whether a penalty is to be given and then determining of a penalty could be done as an analysis and judgment using comparison of data.  Claim 7 is also considered part of the abstract idea, as absent any further detail, “acquiring” of travel information could easily be accessing of an electronic or paper database or other means of a human operator acquiring data in order to analyze the data.  The other dependent claims mirror those discussed above.    
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-6, 8-13, and 15-20 are rejected under 35 USC 103 as being unpatentable over Ventimiglia, Pre-Grant Publication No. 2021/0125322 A1 in view of Tiderington, Pre-Grant Publication No. 2020/0104778 A1.
Regarding claims 1, 8, and 15, Ventimiglia teaches:

An information processing apparatus, wherein a controller comprising at least one processor configured to execute:
acquiring a picked-up image of the vehicle about the plurality of manners provisions at time of returning the vehicle (see [0032], [0044], [0065]-[0067], and [0069])
transmitting the picked-up image of the vehicle to a network (claim 15 only)- (see Figures 1 and 7,  [0023], [0038], and [0057] in which the apparatus communicates cleanliness data to the base station over a network; the Examiner notes that the claims language “transmitting…TO a network” is broad and unclear, as usually a network is used to transmit something between one apparatus and another; therefore the broadest reasonable interpretation is taken in the examination of the claim to include any transfer of data between two components or even within one system using come kind of coupling or wired or wireless network; the Examiner suggests that the claim be further amended for clarity )
calculating an evaluation value for obedience of the plurality of manners provisions, based on the picked-up image (see [0050], [0052], [0055], [0057], [0061]-[0063] and [0076] in which a user could be charged for significantly dirtying the vehicle, and [0077] in which the user is given a benefit such as a cost discount for using the vehicle if the cleanliness score is better than a threshold value) 
Ventimiglia, however, does not appear to specify:

informing a user who is lent a vehicle of information indicating a plurality of manners provisions about use of the vehicle
Tiderington teaches:

informing a user who is lent a vehicle of information indicating a plurality of manners provisions about use of the vehicle (see Figure 2, [0047], [0066]-[0069], [0082], and [0093] in which users register with a ride sharing app to rent vehicles, rate other users, receive ratings through the app, and the ratings are used to determine whether other users in the community will let them use their car; see also [0072]-[0073] in which the FD receives the assessment with specific categories of cleanliness and with the assessment app is aware and notified of what they are being judged on as it states in [0073] that “in this way FD’s can know how others view usage of a vehicle after them and it will aid them in being more conscious of the state they leave the vehicle in for the next driver.” The Examiner notes that while there is no direct “informing” of the user other than inherently through the app and through the showing of the criteria, the user has to download and register an app which includes being rated and rating others as the basis for rental determination as well as for receiving penalties and discounts, and therefore the examiner considers it inherent that when the user downloads the app they are informed of its functionality)
It would be obvious to one of ordinary skill in the art to combine Tiderington with Ventimiglia because Ventimiglia already penalizes or rewards users based on a cleanliness score of a vehicle determined from image data, and the penalties and rewards include adjustment of a payment amount, and teaches an app for ride share in which other users leave feedback such as in [0054], and informing the user would allow them to know that they are being scored, what the basis is, and what their reward or penalty is, and the ride sharing app of Tiderington would allow them to receive all this information.  

Regarding claims 2, 9, and 16, the combination of Ventimiglia and Tiderington teaches:

the information processing apparatus according to claim 1…
Ventimiglia further teaches:
generating incentive information corresponding to the evaluation value (see [0062], [0076], and [0077])
Tiderington further teaches:
providing the incentive information to the user (see [0073]-[0078] and [0082])
It would be obvious to one of ordinary skill in the art to combine Tiderington with Ventimiglia because Ventimiglia already penalizes or rewards users based on a cleanliness score of a vehicle determined from image data, and the penalties and rewards include adjustment of a payment amount, and showing the user incentive information on an interface would allow them to know how they are being scored, what the basis is, and what their reward or penalty is, incentivizing them to try even harder and gain more incentives or eliminate penalties.    


Regarding claims 3, 10, and 17, the combination of Ventimiglia and Tiderington teaches:

the information processing apparatus according to claim 2…
Ventimiglia further teaches:
wherein the incentive information is information indicating discount on a fee for using the vehicle (see [0077])

Regarding claims 4, 11, and 20, the combination of Ventimiglia and Tiderington teaches:

the information processing apparatus according to claim 1…
Ventimiglia further teaches:
wherein the manners provisions include cleaning up trash and not leaving anything (see [0045], [0052], [0063], and [0066] in which it is determined that the user has not left objects such as trash or personal objects behind or that the user has cleaned the vehicle, both of which are used for determining cleanliness levels)

Regarding claims 5, 12, and 18, the combination of Ventimiglia and Tiderington teaches:

the information processing apparatus according to claim 1…
Ventimiglia further teaches:
wherein when the evaluation value at time of the user having used the vehicle is equal to or below a threshold, the controller generates information indicating a penalty for the user (see at least [0062] and [0076]; see at least [0057] and [0063] in which incentives and penalties are based on the cleanliness level being above or below specific thresholds)
Tiderington further teaches:
the information being provided for the user (see [0047], [0073]-[0078] and [0082], including [0047] and [0073] in which the action can be a penalty to the user for the cleanliness score)
It would be obvious to one of ordinary skill in the art to combine Tiderington with Ventimiglia because Ventimiglia already penalizes or rewards users based on a cleanliness score of a vehicle determined from image data, and the penalties and rewards include adjustment of a payment amount, and showing the user incentive and penalty information on an interface would allow them to know how they are being scored, what the basis is, and what their reward or penalty is, incentivizing them to try even harder and gain more incentives or eliminate penalties.    

Regarding claims 6, 13, and 19, the combination of Ventimiglia and Tiderington teaches:

the information processing apparatus according to claim 1…
Ventimiglia further teaches:
in a case where the evaluation value at time of the user having used the vehicle is equal to or below a threshold, the user is penalized (see at least [0062] and [0076]; see at least [0057] and [0063] in which incentives and penalties are based on the cleanliness level being above or below specific thresholds)
Ventimiglia and Tiderington, however, does not appear to specify:
the controller generates information indicating that, when the user receives rent of a vehicle next time, image pickup of an inside of the vehicle is performed curing the rent of the vehicle, the information being provided for the user
Ventimiglia does, however, teach that images of a vehicle are already always picked up with cameras during the rent of the vehicle in such as [0032], [0044], [0065]-[0067], and [0069], and teaches a user being penalized for not keeping the vehicle clean based on the images.  Tiderington does, however, teach informing the user of penalties as well as what they can work on and what their category scores are that led to their penalty in such as [0047], [0073]-[0078] and [0082], and inherently teaches the user consenting to having the cleanliness of the vehicle monitored in Figure 2, [0047], [0066]-[0069], [0082], and [0093] in which users register with a ride sharing app to rent vehicles, rate other users, receive ratings through the app, and the ratings are used to determine whether other users in the community will let them use their car; see also [0072]-[0073] in which the FD receives the assessment with specific categories of cleanliness and with the assessment app is aware and notified of what they are being judged on as it states in [0073] that “in this way FD’s can know how others view usage of a vehicle after them and it will aid them in being more conscious of the state they leave the vehicle in for the next driver.”
Therefore, it would be obvious to one of ordinary skill in the art to combine the controller generates information indicating that, when the user receives rent of a vehicle next time, image pickup of an inside of the vehicle is performed curing the rent of the vehicle, the information being provided for the user with Ventimiglia and Tiderington because Ventimiglia already teaches users being continuously monitored via cameras that film the interior of the vehicle while they rent the vehicle in order to determine cleanliness and other activities such as hazardous conditions and they use an app for the ride share so would have to have some knowledge of the monitoring, and Tiderington teaches consent to have cleanliness monitored as well as informing the user of penalties and what areas they need to improve, and informing the user that the vehicle will be monitored while they use the vehicle as a penalty for lack of cleanliness would encourage the user to change behavior and keep the vehicle clean and aid in identifying any negative behavior the user may be unaware of.  


Claims 7 and 14 are rejected under 35 USC 103 as being unpatentable over Ventimiglia, Pre-Grant Publication No. 2021/0125322 A1 in view of Tiderington, Pre-Grant Publication No. 2020/0104778 A1 and in further view of Purgatorio, et al., Patent No. 10,445,758.
Regarding claims 7 and 14, the combination of Ventimiglia and Tiderington teaches:

the information processing apparatus according to claim 1…
Ventimiglia further teaches:
the evaluation value for obedience of the plurality of manners provisions is calculated based on the picked-up image (see [0050], [0052], [0055], [0057], [0061]-[0063] and [0076] in which a user could be charged for significantly dirtying the vehicle, and [0077] in which the user is given a benefit such as a cost discount for using the vehicle if the cleanliness score is better than a threshold value) 
Ventimiglia and Tiderington, however, does not appear to specify:
wherein the controller further executes acquiring information indicating a traveling situation of the vehicle during driving of the vehicle by the user
the evaluation value for obedience of the plurality of manners provisions is calculated based on the information indicating the traveling situation
Purgatorio teaches:
wherein the controller further executes acquiring information indicating a traveling situation of the vehicle during driving of the vehicle by the user and the evaluation value for obedience of the plurality of manners provisions is calculated based on the information indicating the traveling situation (see Column 6, line 30-Column 7, line 19, Column 27, line 65-Column 28, line 30, and Column 47, line 25-Column 48, line 3 in which traveling situation such as speeding levels, quick braking or acceleration, and other such behaviors are tracked and used as a basis for determining a score and using the score to give rewards or penalties)
It would be obvious to one of ordinary skill in the art to combine Purgatorio with Ventimiglia and Tiderington because Ventimiglia already penalizes or rewards users based on a cleanliness score of a vehicle as well as other factors such as hazardous conditions, and using traveling situation would incentivize the user further to drive safe and well, leading to less wear and tear on the other components of the vehicle such as the engine and tires.  




Conclusion
The following prior art reference was not relied upon in this office action but is considered pertinent to the applicant’s invention:
Basir, Pre-Grant Publication No. 2015/0081404 A1- vehicle activities are monitored with sensors and a user receives discounts and incentives for safe driving, eco-driving, vehicle maintenance, etc. 
Salles, et al., Pre-Grant Publication No. 2020/0152067 A1- a vehicle driver receives rewards based on travel behavior in a fleet car of their business, the travel behavior including such as speeding, braking, etc.
Decaluwe, et al., Pre-Grant Publication No. 2019/0066249 A1- ride-sharing behavior for different users is monitored and scored via other user feedback and sensors.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/           Primary Examiner, Art Unit 3682